Plaintiff has petitioned for a rehearing. The petition is in effect a reargument of the question whether the defendant at the time he paid the claim to the party claiming under the assignment executed by Hagen had any notice or knowledge of the alleged assignment of the claim to the plaintiff by Klindworth. In this connection attention is called to a letter written by the defendant to the plaintiff dated February 5, 1927, wherein defendant states that he has on that day "deposited in the Security National Bank of Fargo, the sum of $27.50, the amount due for payment of goods received from the Community Men's Shop of Fargo." He further states that the plaintiff and McFadden lay joint claim to this amount and that "proper disposition will be made by the bank as you present your claim to them." It is contended that this letter constitutes an admission on the part of the defendant that he had knowledge of plaintiff's ownership of the account. As stated in the former opinion defendant testified positively that he did not know that plaintiff claimed to own the account or to hold an assignment thereof at all; that the only knowledge he had was that the plaintiff claimed to be holding the account for collection. Defendant consistently adhered to this position after the letter had been offered and received in evidence and when he was interrogated upon that particular subject in connection with the statements in the letter. Plaintiff apparently placed great reliance upon the letter and the trial court, of course, considered the letter as well as the oral testimony of the defendant and all the other evidence in the case and arrived at the conclusion that the defendant did not have any knowledge or notice of the assignment to the plaintiff. In our former opinion we considered all the evidence in the case including this letter and after such consideration we were of the opinion that the presumption of correctness which accompanies the findings of the trial court on appeal to this court had not been overcome. A reconsideration of the question in light of the petition for rehearing in no manner alters that view. The petition for rehearing is denied.
  NUESSLE, Ch. J., and BURR, BURKE, and BIRDZELL, JJ., concur. *Page 128